


AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN


The Board of Directors of Ciena Corporation (the “Company”) has adopted this
Amended and Restated 2003 Employee Stock Purchase Plan (the “Plan”) to enable
eligible employees of the Company and its participating Affiliates (as defined
below), through payroll deductions, to purchase shares of the Company's common
stock, par value $0.01 per share (the “Common Stock”). The Plan is for the
benefit of the employees of the Company and any participating Affiliates. The
Plan is intended to benefit the Company by increasing the employees' interest in
the Company's growth and success and encouraging employees to remain in the
employ of the Company or its participating Affiliates. The provisions of the
Plan are set forth below:


1. SHARES SUBJECT TO THE PLAN


Subject to adjustment as provided in Section 26 below, the aggregate number of
shares of Common Stock that may be made available for purchase by participating
employees under the Plan is 8,211,915 shares; provided, that, beginning on
December 31, 2005 and on each December 31 thereafter (the “Determination Date)
there shall be added to the Plan an additional 571,428 shares; and provided
further that, the number of shares so added on the Determination Date each year
shall be reduced to the extent necessary that the total number of shares
available for purchase under the Plan shall not at any time exceed 8,211,915
shares. Share amounts in Section 1 of the Plan have been adjusted to reflect the
Company's 1-for-7 reverse stock split on September 22, 2006. The shares issuable
under the Plan may, in the discretion of the Board of Directors of the Company
(the “Board”), be authorized but unissued shares, treasury shares or issued and
outstanding shares that are purchased in the open market.


2. ADMINISTRATION


The Plan shall be administered under the direction of the Compensation Committee
of the Board (the “Committee”). No member of the Board or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan.


3. INTERPRETATION


It is intended that the Plan will meet the requirements for an “employee stock
purchase plan” under Section 423 of the Internal Revenue Code of 1986 (the
“Code”), and it is to be so applied and interpreted. Subject to the express
provisions of the Plan, the Committee shall have authority to interpret the
Plan, to prescribe, amend and rescind rules relating to it, and to make all
other determinations necessary or advisable in administering the Plan, all of
which determinations will be final and binding upon all persons.


4. ELIGIBLE EMPLOYEES


Any employee of the Company and its participating Affiliates as determined by
the Committee may participate in the Plan, except the following, who are
ineligible to participate: (a) an employee who has been employed by the Company
or any of its participating Affiliates for less than three months as of the
beginning of an Offering Period (as defined in Section 8 below); (b) an employee
whose customary employment is for less than five months in any calendar year;
(c) an employee whose customary employment is less than 21 hours per week;
(d) an employee who, after exercising his or her rights to purchase shares under
the Plan, would own shares of Common Stock (including shares that may be
acquired under any outstanding options) representing five percent or more of the
total combined voting power of all classes of stock of the Company; and (e)
employees who are citizens or residents of a non-U.S. jurisdiction where the
grant of an option under the Plan to a citizen or resident of the non-U.S.
jurisdiction is prohibited under the laws of that jurisdiction, or where
compliance with the laws of the foreign jurisdiction would cause the Plan to
violate Code Section 423 requirements. The term “participating Affiliate” means
any company or other trade or business that is a subsidiary of the Company
(determined in accordance with the principles of Sections 424(e) and (f) of the
Code and the regulations thereunder) designated by the Committee as being
eligible to participate in the Plan. The Board may at any time in its sole
discretion, if it deems it advisable to do so, terminate the participation of
the employees of a particular participating Affiliate. The Committee may at any
time in its sole discretion, if it deems it advisable to do so, restrict the
participation of officers, highly compensated employees or such other employees
whose principal duties consist of supervising the work of other employees.


5. PARTICIPATION IN THE PLAN


An eligible employee may become a participating employee in the Plan by
completing an election to participate in the




--------------------------------------------------------------------------------




Plan on a form provided by the Company and submitting that form to the Benefits
Department of the Company. The form will authorize payroll deductions (as
provided in Section 6 below) and authorize the purchase of shares of Common
Stock for the employee's account in accordance with the terms of the Plan.
Enrollment will become effective upon the first day of the next Offering Period.
Enrollment in this Plan is limited to one Offering Period at a time.


6. PAYROLL DEDUCTIONS
  
At the time an eligible employee submits his or her election to participate in
the Plan (as provided in Section 5 above), the employee shall elect to have
deductions made from his or her pay, on each pay day following his or her
enrollment in the Plan, and for as long as he or she shall participate in the
Plan. The Committee shall have discretion to establish limitations on the amount
of any such deductions. As determined by the Committee, such deductions may be
either as a percentage or as a maximum dollar amount, but in either case such
deductions shall not exceed ten percent (10%) of such employee's base salary
allocable to the Offering Period. The deductions will be credited to the
participating employee's account under the Plan. An employee may not during any
Offering Period change his or her amount or percentage of payroll deduction for
that Offering nor may an employee withdraw any contributed funds, other than in
accordance with Sections 15 through 20 below.


7. RECORD OF PAYROLL DEDUCTIONS


The Company and participating Affiliates will cause to be maintained a record of
amounts credited to each participating employee authorizing a payroll deduction
pursuant to Section 6. The Company will not credit interest on the balance of
the employees' accounts during the Offering Period.


8. OFFERING AND PURCHASE PERIODS


An Offering Period is the period determined by the Committee during which
payroll deductions are accumulated for the purpose of purchasing Common Stock
under the Plan, provided such Offering Period shall in no event exceed
twenty-four months (24 months). A Purchase Period is the period designated by
the Committee and ending on the last trading day on which purchases of Common
Stock are made under the Plan.


9. RIGHTS TO PURCHASE COMMON STOCK; PURCHASE PRICE
 
Rights to purchase shares of Common Stock will be deemed granted to
participating employees as of the first trading day of each Offering Period. The
purchase price of each share of Common Stock (the “Purchase Price”) shall be the
lesser of 85 percent of the fair market value of the Common Stock (i) on the
trading day immediately preceding the first day of the Offering Period or
(ii) on the last trading day of the Purchase Period, unless the Purchase Price
is otherwise established by the Committee; provided that in no event shall the
Purchase Price be less than the amount determined pursuant to subparagraphs
(i) and (ii) above, or the par value of the Common Stock. For purposes of the
Plan, “fair market value” means the value of each share of Common Stock subject
to the Plan determined as follows: if on the determination date the shares of
Common Stock are listed on an established national or regional stock exchange,
are admitted to quotation on the National Association of Securities Dealers
Automated Quotation System, or are publicly traded on an established securities
market, the fair market value of the shares of Common Stock shall be the closing
price of the shares of Common Stock on such exchange or in such market (the
exchange designated by the Board if there is more than one such exchange or
market) on the determination date (or if there is no such reported closing
price, the fair market value shall be the mean between the highest bid and
lowest asked prices or between the high and low sale prices on such trading day)
or, if no sale of the shares of Common Stock is reported for such trading day,
on the next preceding day on which any sale shall have been reported. If the
shares of Common Stock are not listed on such an exchange, quoted on such System
or traded on such a market, fair market value shall be determined by the Board
in good faith.


10. TIMING OF PURCHASE; PURCHASE LIMITATION


Unless a participating employee has given prior written notice terminating such
employee's participation in the Plan, or the employee's participation in the
Plan has otherwise been terminated as provided in Sections 16 through 20 below,
such employee will be deemed to have exercised automatically his or her right to
purchase Common Stock on the last trading day of the Purchase Period (except as
provided in Section 15 below) for the number of shares of Common Stock which the
accumulated funds in the employee's account at that time will purchase at the
Purchase Price, subject to the participation adjustment provided for in
Section 14 below and subject to adjustment under Section 26 below.
Notwithstanding any other provision of the Plan, no employee may purchase in any
one Purchase Period and in any one calendar year under the Plan and all other
“employee stock purchase plans” of the Company and its participating Affiliates
shares of Common Stock having an aggregate fair market value in excess of
$25,000, determined as of the last trading date preceding the Offering Period as
to




--------------------------------------------------------------------------------




shares purchased during such period. Notwithstanding any other provision of the
Plan, the Committee may specify a maximum number of shares of Common Stock that
may be purchased by any participating employee for such Offering Period and/or a
maximum aggregate number of shares of Common Stock that may be purchased by all
participating employees for such Offering Period. Effective upon the last
trading day of the Purchase Period, a participating employee will become a
stockholder with respect to the shares purchased during such period, and will
thereupon have all dividend, voting and other ownership rights incident thereto.
Notwithstanding the foregoing, no shares shall be sold pursuant to the Plan
unless the Plan is approved by the Company's stockholders in accordance with
Section 25 below.


11. REGISTRATION; ISSUANCE OF STOCK CERTIFICATES
 
As of the last trading day of the Purchase Period, a participating employee will
be credited with the number of shares of Common Stock purchased for his or her
account under the Plan during such Offering Period. Shares purchased under the
Plan will be held in the custody of an agent (the “Agent”) appointed by the
Committee. Notwithstanding any provision of the Plan to the contrary, the
ownership of the shares of Stock issued under the Plan may be evidenced in such
a manner as the Committee, in its sole discretion, deems appropriate, including
by book-entry or direct registration (including transaction advices) or the
issuance of one or more share certificates. The Agent may hold the shares
purchased under the Plan in stock certificates in nominee names and may
commingle shares held in its custody in a single account or stock certificate
without identification as to individual participating employees. A participating
employee may, at any time following his or her purchase of shares under the Plan
and after the expiration of the qualifying holding period, by written notice
instruct the Agent to have all or part of such shares reissued in the
participating employee's own name and have the stock certificate delivered to
the employee. The Committee shall have the right to require that participating
employees abstain from selling or otherwise transferring shares of Common Stock
purchased pursuant to the Plan for a period lasting up to two years from the
date the shares were purchased pursuant to the Plan.


12. WITHHOLDING OF TAXES


To the extent that a participating employee realizes ordinary income in
connection with a sale or other transfer of any shares of Common Stock purchased
under the Plan, the Company may withhold amounts needed to cover such taxes from
any payments otherwise due and owing to the participating employee or from
shares that would otherwise be issued to the participating employee hereunder.
Any participating employee who sells or otherwise transfers shares purchased
under the Plan within two years after the beginning of the Offering Period in
which the shares were purchased must within 30 days of such transfer notify the
Payroll Department of the Company in writing of such transfer.


13. ACCOUNT STATEMENTS
  
The Company will cause the Agent to deliver to each participating employee a
statement for each Purchase Period during which the employee purchases Common
Stock under the Plan, but no more frequently than every six months, reflecting
the amount of payroll deductions during the Purchase Period, the number of
shares purchased for the employee's account, the price per share of the shares
purchased for the employee's account and the number of shares held for the
employee's account at the end of the Purchase Period.


14. PARTICIPATION ADJUSTMENT


If in any Purchase Period the number of unsold shares that may be made available
for purchase under the Plan pursuant to Section 1 above (or, as determined by
the Committee, pursuant to any limitation on the aggregate number of shares
purchasable in any Purchase Period) is insufficient to permit exercise of all
rights deemed exercised by all participating employees pursuant to Section 9
above, a participation adjustment will be made, and the number of shares
purchasable by all participating employees will be reduced proportionately. Any
funds then remaining in a participating employee's account after such exercise
will be refunded to the employee.


15. CHANGES IN ELECTIONS TO PURCHASE


(a)
A participating employee may, at any time prior to the fifth business day before
the last day of the Purchase Period, by written notice to the Company, direct
the Company to cease payroll deductions (or, if the payment for shares is being
made through periodic cash payments, notify the Company that such payments will
be terminated), in accordance with the following alternatives:



(i)
The employee's option to purchase shall be reduced to the number of shares which
may be purchased, as of the last day of the Purchase Period, with the amount
then credited to the employee's account; or





--------------------------------------------------------------------------------






(ii)
Withdraw the amount in such employee's account and terminate such employee's
option to purchase.



(b)
Any participating employee may decrease his or her payroll deduction or periodic
cash payments, to take effect as soon as administratively practicable by
delivering to the Company a new form regarding election to participate in the
Plan under Section 5 above.



(c)
Any participating employee may increase his or her payroll deduction or periodic
cash payments, to take effect on the first day of the next following Offering
Period by delivering to the Company a new form regarding election to participate
in the Plan under Section 5 above.



16. TERMINATION OF EMPLOYMENT


In the event a participating employee voluntarily leaves the employ of the
Company or a participating Affiliate, otherwise than by retirement under a plan
of the Company or a participating Affiliate, or is terminated by the Company
prior to the last day of the Purchase Period, the amount in the employee's
account will be distributed and the employee's option to purchase will
terminate.


17. RETIREMENT
 
In the event a participating employee who has an option to purchase shares
leaves the employ of the Company or a participating Affiliate because of
retirement under a plan of the Company or a participating Affiliate, the
participating employee may elect, within 60 days after the date of such
retirement or termination, but, in no event, later than the end of the current
Purchase Period, one of the following alternatives:


(a)
The employee's option to purchase shall be reduced to the number of shares which
may be purchased, as of the last day of the Purchase Period, with the amount
then credited to the employee's account; or



(b)
Withdraw the amount in such employee's account and terminate such employee's
option to purchase.



In the event the participating employee does not make an election within the
aforesaid 60-day period, he or she will be deemed to have elected subsection
17(b) above.


18. LAY-OFF, AUTHORIZED LEAVE OF ABSENCE OR DISABILITY
  
Payroll deductions for shares for which a participating employee has an option
to purchase may be suspended during any period of absence of the employee from
work due to lay-off, authorized leave of absence or disability or, if the
employee so elects, periodic payments for such shares may continue to be made in
cash.


If such employee returns to active service prior to the last day of the Purchase
Period, the employee's payroll deductions will be resumed and if said employee
did not make periodic cash payments during the employee's period of absence, the
employee shall, by written notice to the Company's Payroll Department within
10 days after the employee's return to active service, but not later than the
last day of the Purchase Period, elect one of the following alternatives:


(a)
The employee's option to purchase shall be reduced to the number of shares that
can be purchased with the amount, if any, then credited to the employee's
account plus the aggregate amount, if any, of all payroll deductions to be made
thereafter; or

(b)
Withdraw the amount in the employee's account and terminate the employee's
option to purchase.



A participating employee on lay-off, authorized leave of absence or disability
on the last day of the Purchase Period shall deliver written notice to his or
her employer on or before the last day of the Purchase Period, electing one of
the alternatives provided in the foregoing clauses (a) or (b) of this
Section 18. If any employee fails to deliver such written notice within 10 days
after the employee's return to active service or by the last day of the Purchase
Period, whichever is earlier, the employee shall be deemed to have elected
subsection 18(b) above.


If the period of a participating employee's lay-off, authorized leave of absence
or disability shall terminate on or before the last day of the Purchase Period,
and the employee shall not resume active employment with the Company or a
participating Affiliate, the employee shall receive a distribution in accordance
with the provisions of Section 17 of this Plan.






--------------------------------------------------------------------------------




19. DEATH


In the event of the death of a participating employee while the employee's
option to purchase shares is in effect, the legal representatives of such
employee may, within 60 days after the employee's death (but no later than the
last day of the Purchase Period) by written notice to the Company or
participating Affiliate, elect one of the following alternatives:


(a)
The employee's option to purchase shall be reduced to the number of shares which
may be purchased, as of the last day of the Purchase Period, with the amount
then credited to the employee's account; or



(b)
Withdraw the amount in such employee's account and terminate such employee's
option to purchase.



In the event the legal representatives of such employee fail to deliver such
written notice to the Company or participating Affiliate within the prescribed
period, the election to purchase shares shall terminate and the amount then
credited to the employee's account shall be paid to such legal representatives.


20. TERMINATION OF PARTICIPATION


A participating employee will be refunded all moneys in his or her account, and
his or her participation in the Plan will be terminated if either (a) the Board
elects to terminate the Plan as provided in Section 25 below, or (b) the
employee ceases to be eligible to participate in the Plan under Section 4 above.
As soon as practicable following termination of an employee's participation in
the Plan, the Company will deliver to the employee a check representing the
amount in the employee's account and a stock certificate representing the number
of whole shares held in the employee's account. Once terminated, participation
may not be reinstated for the then current Offering Period, but, if otherwise
eligible, the employee may elect to participate in any subsequent Offering
Period.


21. ASSIGNMENT


No participating employee may assign his or her rights to purchase shares of
Common Stock under the Plan, whether voluntarily, by operation of law or
otherwise. Any payment of cash or issuance of shares of Common Stock under the
Plan may be made only to the participating employee (or, in the event of the
employee's death, to the employee's estate). Once a stock certificate has been
issued to the employee or for his or her account, such certificate may be
assigned the same as any other stock certificate.


22. APPLICATION OF FUNDS


All funds received or held by the Company under the Plan shall be deposited with
the Agent for the account of the participating employees. Participating
employees' accounts will not be segregated.


23. NO RIGHT TO CONTINUED EMPLOYMENT
 
Neither the Plan nor any right to purchase Common Stock under the Plan confers
upon any employee any right to continued employment with the Company or any of
its participating Affiliates, nor will an employee's participation in the Plan
restrict or interfere in any way with the right of the Company or any of its
participating Affiliates to terminate the employee's employment at any time.


24. AMENDMENT OF PLAN


The Board may, at any time, amend the Plan in any respect (including an increase
in the percentage specified in Section 9 above used in calculating the Purchase
Price). An amendment to the Plan shall be contingent on approval of the
stockholders of the Company only to the extent required by applicable law,
regulations or rules or as provided by the Board.


25. EFFECTIVE DATE; TERM AND TERMINATION OF THE PLAN


The Plan, as amended and restated, shall be effective as of the date of adoption
by the Board, which date is set forth below, subject to approval of the Plan by
a majority of the votes present and entitled to vote at a duly held meeting of
the shareholders of the Company at which a quorum representing a majority of all
outstanding voting stock is present, either in person or by proxy; provided,
however, that upon approval of the Plan by the shareholders of the Company as
set forth above, all rights to purchase shares granted under the Plan on or
after the effective date shall be fully effective as if the shareholders of the
Company had approved the Plan on the effective date. If the shareholders fail to
approve the Plan on or before one year




--------------------------------------------------------------------------------




after the effective date, the amendment and restatement of the Plan shall be
rejected, any rights to purchase shares granted hereunder shall be null and void
and of no effect and all contributed funds shall be refunded to participating
employees to the extent based upon the amendment and restatement of the Plan.
The Board may terminate the Plan at any time and for any reason or for no
reason, provided that such termination shall not impair any rights of
participating employees that have vested at the time of termination. In any
event, the Plan shall, without further action of the Board, terminate ten
(10) years after the January 20, 2012 adoption of the amendment and restatement
of the Plan by the Board or, if earlier, at such time as all shares of Common
Stock that may be made available for purchase under the Plan pursuant to
Section 1 above have been issued.


26. EFFECT OF CHANGES IN CAPITALIZATION


(a) Change in Stock


If the number of outstanding shares of Common Stock is increased or decreased or
the shares of Common Stock are changed into or exchanged for a different number
or kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, stock split, reverse split, combination of
shares, exchange of shares, stock dividend, or other distribution payable in
capital stock, or other increase or decrease in such shares effected without
receipt of consideration by the Company occurring after the effective date of
the Plan, the number and kinds of shares that may be purchased under the Plan
shall be adjusted proportionately and accordingly by the Company. In addition,
the number and kind of shares for which rights are outstanding shall be
similarly adjusted so that the proportionate interest of a participating
employee immediately following such event shall, to the extent practicable, be
the same as immediately prior to such event. Any such adjustment in outstanding
rights shall not change the aggregate Purchase Price payable by a participating
employee with respect to shares subject to such rights, but shall include a
corresponding proportionate adjustment in the Purchase Price per share.


(b) Reorganization in Which the Company Is the Surviving Corporation


Subject to Subsection (c) of this Section 26, if the Company shall be the
surviving corporation in any reorganization, merger or consolidation of the
Company with one or more other corporations, all outstanding rights under the
Plan shall pertain to and apply to the securities to which a holder of the
number of shares of Common Stock subject to such rights would have been entitled
immediately following such reorganization, merger or consolidation, with a
corresponding proportionate adjustment of the Purchase Price per share so that
the aggregate Purchase Price thereafter shall be the same as the aggregate
Purchase Price of the shares subject to such rights immediately prior to such
reorganization, merger or consolidation.


(c) Reorganization in Which the Company Is Not the Surviving Corporation or Sale
of Assets or Stock


Upon any dissolution or liquidation of the Company, or upon a merger,
consolidation or reorganization of the Company with one or more other
corporations in which the Company is not the surviving corporation, or upon a
sale of all or substantially all of the assets of the Company to another
corporation, or upon any transaction (including, without limitation, a merger or
reorganization in which the Company is the surviving corporation) approved by
the Board that results in any person or entity owning more than 80 percent of
the combined voting power of all classes of stock of the Company, the Plan and
all rights outstanding hereunder shall terminate, except to the extent provision
is made in writing in connection with such transaction for the continuation of
the Plan and/or the assumption of the rights theretofore granted, or for the
substitution for such rights of new rights covering the stock of a successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kinds of shares and exercise prices, in which event the Plan
and rights theretofore granted shall continue in the manner and under the terms
so provided. In the event of any such termination of the Plan, all current
Purchase Periods and Offering Periods shall be deemed to have ended on the last
trading day prior to such termination, and in accordance with Section 10 above
the rights of each participating employee then outstanding shall be deemed to be
automatically exercised on such last trading day. The Board shall send written
notice of an event that will result in such a termination to all participating
employees not later than the time at which the Company gives notice thereof to
its stockholders.


(d) Adjustments


Adjustments under this Section 26 related to stock or securities of the Company
shall be made by the Committee, whose determination in that respect shall be
final, binding, and conclusive.




(e) No Limitations on Company


The grant of a right pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate,




--------------------------------------------------------------------------------




dissolve or liquidate, or to sell or transfer all or any part of its business or
assets.


27. GOVERNMENTAL REGULATION


The Company's obligation to issue, sell and deliver shares of Common Stock
pursuant to the Plan is subject to such approval of any governmental authority
and any national securities exchange or other market quotation system as may be
required in connection with the authorization, issuance or sale of such shares.


28. STOCKHOLDER RIGHTS


Any dividends paid on shares held by the Company for a participating employee's
account will be transmitted to the employee. The Company will deliver to each
participating employee who purchases shares of Common Stock under the Plan, as
promptly as practicable by mail or otherwise, all notices of meetings, proxy
statements, proxies and other materials distributed by the Company to its
stockholders. Any shares of Common Stock held by the Agent for an employee's
account will be voted in accordance with the employee's duly delivered and
signed proxy instructions. There will be no charge to participating employees in
connection with such notices, proxies and other materials.


29. RULE 16B-3


Transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or any successor provision under the Securities
Exchange Act of 1934, as amended. If any provision of the Plan or action by the
Board fails to so comply, it shall be deemed null and void to the extent
permitted by law and deemed advisable by the Board. Moreover, in the event the
Plan does not include a provision required by Rule 16b-3 to be stated herein,
such provision (other than one relating to eligibility requirements, or the
price and amount of awards) shall be deemed automatically to be incorporated by
reference into the Plan.


30. PAYMENT OF PLAN EXPENSES
  
The Company will bear all costs of administering and carrying out the Plan;
provided however, participating employees shall bear all costs incurred
subsequent to the issuance of stock certificates pursuant to Section 11.


* * *


This Plan was duly adopted and approved by the Board of Directors on January 24,
2003 and amended by action of the Board or a committee thereof on December 8,
2004, March 3, 2005, May 30, 2006, and September 10, 2010. This Plan, as
amended, was approved by action of the stockholders on March 12, 2003, and
March 16, 2005. This Plan was further amended and restated by action of the
Board on January 20, 2012, and, this Plan, as amended, was approved by action of
the stockholders on March 21, 2012.




 
CIENA CORPORATION
 
 
 
 
By:
/s/ David M. Rothenstein
 
Name:
David M. Rothenstein
 
Title:
Senior Vice President, General Counsel and Secretary
 
Date:
March 21, 2012







